Exhibit 10.B
CONSULTING AGREEMENT
This Consulting Agreement (“Agreement”) dated as of August 4, 2009, is between
Viad Corp, a Delaware corporation (“Viad”) and Kevin M. Rabbitt, an individual
(“Consultant”). In consideration of the mutual covenants and agreements herein
contained and other good and valuable consideration, the parties hereto agree as
follows:
1. Engagement. Viad hereby engages Consultant to serve in the capacity of an
independent contractor to advise and provide consultation to Viad as requested
by Viad from time to time (“Services”). Viad’s requests for Services shall be
made by Paul B. Dykstra, Chairman, President and Chief Executive Officer of Viad
Corp, or John F. Jastrem, President and Chief Executive Officer - Event
Marketing & Services Group of Viad Corp, or their respective designee. In the
performance of the Services, Consultant shall act in accordance with his own
expertise, experience, manner and methods and shall not be subject to the
supervision and control of employees or executives of Viad or its affiliates in
the day to day exercise of his expertise or the application of his experience,
or manner and methods of service in the performance of the Services; provided,
however, that nothing in this section shall be construed to relieve Consultant
from any obligation to act in accordance with policies and procedures
established by Viad with respect to its contractors generally.
2. Consulting Fee. Viad shall pay Consultant a lump sum amount of $12,500 per
calendar month, payable in arrears.
3. Term. The term of this Agreement shall be for three (3) calendar months
commencing on October 1, 2009 and expiring on December 31, 2009 (“Term”).
4. Termination. Either party may terminate this Agreement prior to the
expiration of the Term, for any reason or no reason, on thirty (30) days’ prior
written notice of such termination to the other party.
5. Expenses. Viad shall reimburse Consultant for all out-of-pocket, reasonable
and necessary expenses incurred in connection with Consultant’s performance of
the Services, including business travel (air travel at first class).
6. Office and Equipment. During the Term, Viad shall, at its sole expense,
provide Consultant with the use of an office at the headquarters of GES
Exposition Services, Inc. (“GES”) in Las Vegas, Nevada. In connection therewith,
Viad shall provide the necessary office-related services and equipment at the
GES headquarters, including but not limited to office parking, telecommunication
equipment, computer and secretarial assistance.
7. Indemnification. It is agreed that Consultant shall be indemnified in
connection with Services provided hereunder at the same level of indemnification
as is provided to officers of the Corporation including providing legal counsel.
Notwithstanding the foregoing, Viad shall pay no employment-related withholding
or other taxes or charges of any nature in connection with the consulting fees
paid to Consultant hereunder.

 

 



--------------------------------------------------------------------------------



 



8. Independent Contractor. Viad and Consultant acknowledge and agree that
Consultant is an independent contractor and not an employee or partner of Viad,
and that neither party shall have the authority to bind the other or otherwise
incur liability on behalf of the other, except as otherwise provided herein. The
fees or any other amounts paid to Consultant hereunder shall not be considered
salary for any purpose, and the Services provided by Consultant hereunder do not
entitle Consultant to any of the fringe and supplemental benefits that Viad
and/or its affiliates provides for its employees. Consultant has full
responsibility for the payment of taxes in respect of fees paid by Viad
hereunder.
9. Compliance. During the Term, Consultant shall comply with all applicable
regulations, ordinances and laws relating to the performance of Services.
Consultant further agrees to comply with all applicable provisions of Viad’s
Always Honest Compliance & Ethics Program Manual in the performance of the
Services.
10. Continuing Obligation. The parties acknowledge and agree that this Agreement
does not amend or modify the provisions of the Separation Agreement and Release,
dated July 13, 2009 (“Separation Agreement”), and does not otherwise waive the
continuing obligations of Consultant or GES Exposition Services, Inc. under the
Separation Agreement.
11. Effect of Termination. Upon termination of this Agreement, Corporation shall
pay Consultant the portion of any fee earned or accrued up to the date of
termination, but shall not be obligated to pay any fee in respect of any period
after the date of termination.
12. Miscellaneous. This Agreement supersedes any and all prior negotiations and
oral or written agreements between the parties made relating to the subject
matter hereof, and constitutes the entire agreement of the parties relating to
the subject matter hereof. This Agreement may not be altered or amended except
by a writing signed by the parties. No waiver of any provision hereof shall
extend to or affect any obligation not expressly waived, or impair any right
consequent on such obligation. This Agreement shall be binding upon and shall
inure to the benefit of the successors and assigns of Viad, whether by merger,
consolidation, sale of shares or assets or operation of law, but shall not be
assignable by Consultant.
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first written above.

                  VIAD CORP   KEVIN M. RABBITT    
 
               
By:
  /s/ Paul B. Dykstra
 
Paul B. Dykstra
Chairman, President and Chief Executive Officer   By:   /s/ Kevin M. Rabbitt
 
   

 

2